Gallia App. No. 13CA11, 2014-0hio-4048. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 3 of the court of appeals’ entry filed December 5, 2014:
“[D]oes the test outlined by the [e]ourt in State v. Kalish apply in reviewing felony sentences after the passage of R.C. 2953.08(G)?”
O’Donnell, J., dissents.
The conflict cases are State v. Hill, 7th Dist. Carroll No. 13CA892, 2014-Ohio-1965, and State v. Simmons, 9th Dist. Summit No. 27197, 2014-Ohio-4191.
Sua sponte, cause consolidated with 2014-1825, State v. Marcum, 4th Dist. Gallia No. 13CA11, 2014-Ohio-4048.